Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 21, 2011                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  143725                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Brian K. Zahra,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 143725
                                                                   COA: 281046
                                                                   Macomb CC: 2007-001116-FC
  DANTE DESHAWN MOORE,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the May 31, 2011
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we REVERSE in part the judgment of the Court of
  Appeals, for the reasons stated in the Court of Appeals dissenting opinion, and we
  REMAND this case to the Macomb Circuit Court for resentencing. In all other respects,
  leave to appeal is DENIED, because we are not persuaded that the remaining questions
  presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 21, 2011                   _________________________________________
           t1214                                                              Clerk